          Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 1 of 21



 1
     Katrina Eiland (SBN 275701)                         Lee Gelernt*
 2   Cody Wofsy (SBN 294179)                             Omar C. Jadwat*
     Spencer Amdur (SBN 320069)                          Anand Balakrishnan*
 3   Julie Veroff (SBN 310161)                           ACLU FOUNDATION
     ACLU FOUNDATION                                     IMMIGRANTS’ RIGHTS PROJECT
 4   IMMIGRANTS’ RIGHTS PROJECT                          125 Broad Street, 18th Floor
     39 Drumm Street                                     New York, NY 10004
 5   San Francisco, CA 94111                             T: (212) 549-2660
     T: (415) 343-0770                                   F: (212) 549-2654
 6   F: (415) 395-0950                                   lgelernt@aclu.org
     keiland@aclu.org                                    ojadwat@aclu.org
 7   cwofsy@aclu.org                                     abalakrishnan@aclu.org
     samdur@aclu.org
 8   jveroff@aclu.org
 9

10
     Attorneys for Plaintiffs
11   (Additional counsel listed on following page)
12

13                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
14
      East Bay Sanctuary Covenant; Al Otro Lado;
15    Innovation Law Lab; and Central American               Case No.: 3:19-cv-04073-JST
      Resource Center in Los Angeles,
16
                     Plaintiffs,
17
                     v.
18
      William Barr, Attorney General, in his official        PLAINTIFFS’ REPLY IN SUPPORT
19    capacity; U.S. Department of Justice; James            OF MOTION FOR TEMPORARY
      McHenry, Director of the Executive Office for          RESTRAINING ORDER
20    Immigration Review, in his official capacity; the
      Executive Office for Immigration Review; Kevin
21    McAleenan, Acting Secretary of Homeland
      Security, in his official capacity; U.S. Department
22    of Homeland Security; Ken Cuccinelli, Acting
      Director of the U.S. Citizenship and Immigration
23    Services, in his official capacity; U.S. Citizenship
      and Immigration Services; John Sanders,
24    Commissioner of U.S. Customs and Border
      Protection, in his official capacity; U.S. Customs
25    and Border Protection; Matthew Albence, Acting
      Director of Immigration and Customs
26    Enforcement, in his official capacity; Immigration
      and Customs Enforcement,
27
                     Defendants.
28
         Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 2 of 21



 1   Melissa Crow**                           Baher Azmy**
     SOUTHERN POVERTY LAW CENTER              Angelo Guisado**
 2   1101 17th Street, NW Suite 705           Ghita Schwarz**
     Washington, D.C. 20036                   CENTER FOR CONSTITUTIONAL RIGHTS
 3   T: (202) 355-4471                        666 Broadway, 7th Floor
     F: (404) 221-5857                        New York, NY 10012
 4   melissa.crow@splcenter.org               T: (212) 614-6464
                                              F: (212) 614-6499
 5   Mary Bauer**                             bazmy@ccrjustice.org
     SOUTHERN POVERTY LAW CENTER              aguisado@ccrjustice.org
 6   1000 Preston Avenue                      gschwarz@ccrjustice.org
     Charlottesville, VA 22903
 7   T: (470) 606-9307                        Christine P. Sun (SBN 218701)
     F: (404) 221-5857                        Vasudha Talla (SBN 316219)
 8   mary.bauer@splcenter.org                 Angélica Salceda (SBN 296152)
                                              AMERICAN CIVIL LIBERTIES UNION
 9                                            FOUNDATION OF NORTHERN
10                                            CALIFORNIA, INC.
                                              39 Drumm Street
11                                            San Francisco, CA 94111
                                              T: (415) 621-2493
12                                            F: (415) 255-8437
     Attorneys for Plaintiffs                 csun@aclunc.org
13                                            vtalla@aclunc.org
     *Admitted Pro hac vice                   asalceda@aclunc.org
     **Pro hac vice application forthcoming
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
            Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 3 of 21



 1                                             TABLE OF CONTENTS
 2   INTRODUCTION .......................................................................................................................... 1
 3      I. PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS ......................................... 2
 4                 A. The Rule is Inconsistent with 8 U.S.C. § 1158. ........................................................ 2
 5                                  1. The Firm Resettlement Provision.. ......................................................... 2
 6                                  2. The Safe Third Country Provision.. ....................................................... 4
 7                                  3. Congress Allowed Asylum for Those Who Enter
                                       Between Ports.. ...................................................................................... 6
 8
                                    4. The Government’s Other Arguments Are Unpersuasive.. ...................... 6
 9
                   B. The Government Improperly Bypassed Notice and Comment.................................. 8
10
                   C. The Rule is Arbitrary and Capricious Under the APA ............................................ 11
11
        II. THE BALANCE OF THE EQUITIES SHARPLY FAVORS PLAINTIFFS .................... 13
12
        III. NATIONWIDE RELIEF IS APPROPRIATE ................................................................... 15
13
        CONCLUSION ........................................................................................................................ 15
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                         i
                                                                                                              Reply in Support of TRO
                                                                                                              Case No.: 3:19-cv-04073
            Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 4 of 21


                                                       TABLE OF AUTHORITIES
 1

 2   Cases
 3   Air All. Houston v. EPA,
       909 F.3d 1049 (D.C. Cir. 2018) ................................................................................................. 2
 4
     Butte Cty. v. Hogen,
 5     613 F.3d 190 (D.C. Cir. 2010) .................................................................................................. 12
 6   California v. Azar,
       911 F.3d 558 (9th Cir. 2018) ........................................................................................... 8, 9, 10
 7
     California v. Health & Human Servs.,
 8     281 F. Supp. 3d 806 (N.D. Cal. 2017) ...................................................................................... 14
 9   City of Los Angeles v. Barr,
        --- F.3d ---, 2019 WL 3049129 (9th Cir. July 12, 2019).......................................................... 10
10
     East Bay Sanctuary Covenant v. Trump,
11     349 F. Supp. 3d 838 (N.D. Cal. 2018) ............................................................................... passim
12   East Bay Sanctuary Covenant v. Trump,
       354 F. Supp. 3d 1094 (N.D. Cal. 2018) ............................................................................ passim
13
     East Bay Sanctuary Covenant v. Trump,
14     909 F.3d 1219 (9th Cir. 2018).) ......................................................................................... passim
15   El Rio Health Ctr. v. HHS,
       396 F.3d 1265 (D.C. Cir. 2005) ................................................................................................ 12
16
     Leiva-Perez v. Holder,
17     640 F.3d 962 (9th Cir. 2011) .................................................................................................... 14
18   Lopez v. Davis, 531 U.S. 230 (2001) ............................................................................................. 7
19   Maryland v. King,
      567 U.S. 1301 (2012) ................................................................................................................ 13
20
     Matter of B-R-,
21    26 I&N Dec. 119 (BIA 2013) ................................................................................................ 3, 4
22   Matter of Pula,
      19 I&N Dec. 467 (BIA 1987) ........................................................................................... 7, 8, 10
23
     Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,
24    463 U.S. 29 (1983) .................................................................................................................... 11
25   Nat’l Min. Ass’n v. Babbitt,
       172 F.3d 906, 913 (D.C. Cir. 1999) .......................................................................................... 10
26
     NRDC v. EPA,
27     966 F.2d 1292 (9th Cir. 1992) .................................................................................................. 11
28
                                                                         ii
                                                                                                               Reply in Support of TRO
                                                                                                               Case No.: 3:19-cv-04073
             Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 5 of 21


     Petersen v. Boeing Co.,
 1     715 F.3d 276 (9th Cir. 2013) ...................................................................................................... 5
 2   Regents of the Univ. of California v. U.S. Dep’t of Homeland Sec.,
       908 F.3d 476 (9th Cir. 2018) ................................................................................................... 15
 3
     Rusak v. Holder,
 4     734 F.3d 894 (9th Cir. 2013) ..................................................................................................... 5
 5   Trump v. East Bay Sanctuary Covenant,
       139 S.Ct. 782 (2018) ............................................................................................................ 2, 15
 6
     United States v. Valverde, 628 F.3d 1159 (9th Cir. 2010) ............................................................ 10
 7
     Washington v. Trump, 847 F.3d 1151 (9th Cir. 2017) ................................................................. 15
 8
     Yassini v. Crosland, 618 F.2d 1356 (9th Cir. 1980) ...................................................................... 9
 9

10   Statutes
11   8 U.S.C. § 1158 ...................................................................................................................... passim
12   8 U.S.C. § 1158(a)(2)(A) ........................................................................................................... 4, 5
13   8 U.S.C. § 1158(a)(2)(E) .............................................................................................................. 13
14   8 U.S.C. § 1158(b)(2)(A)(iv) ......................................................................................................... 3
15   8 U.S.C. § 1158(b)(2)(C) ............................................................................................................... 2
16
     Regulations
17
     8 C.F.R. § 208.15 .................................................................................................................... 2, 3, 4
18
     84 Fed Reg. 33839 ........................................................................................................................ 11
19
     Other Authorities
20
     UNHCR, Note on Asylum, U.N. Doc. EC/SCP/12 (Aug. 30, 1979), available at
21    https://www.unhcr.org/en-us/excom/scip/3ae68cd44/note-asylum.html.................................... 4
22

23

24

25

26

27

28
                                                                          iii
                                                                                                                  Reply in Support of TRO
                                                                                                                  Case No.: 3:19-cv-04073
          Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 6 of 21



 1                                            INTRODUCTION

 2          The government does not deny that the new Rule would erase virtually all of the asylum

 3   process Congress has maintained for the last forty years. Just as it did in the first East Bay case when

 4   it enacted an unlawful categorical ban on asylum, the government seeks to justify its effort to

 5   circumvent the asylum statute Congress enacted with assertions about a crisis at the border. But the

 6   government cannot rewrite the statute Congress enacted. Nor can it ignore the important procedural

 7   and substantive limitations on agency action set out in the Administrative Procedure Act. When

 8   Congress enacted § 1158, it specifically addressed the role of third countries in the U.S. asylum

 9   system. To balance the need to protect vulnerable people fleeing persecution and the desire to share

10   the burden of asylum processing with other countries, Congress specified when people are required

11   to apply for asylum in third countries instead of the United States. Congress recognized the grave

12   consequences of sending asylum seekers to another country and so required an assessment of

13   whether an asylum seeker could be resettled in another country, or if not, would be safe in that third

14   country and would have access to a safe, functioning, and sufficiently protective asylum system. By

15   specifically articulating these conditions, Congress created a clear framework for any additional

16   limitation on asylum involving a third country.

17          The new Rule throws those requirements out the window, eviscerating Congress’s

18   framework and frustrating Congress’s obvious purpose. Under the Rule, it does not matter if an

19   individual did not seek asylum in the transit country because she faced persecution there, because

20   she could not practically or legally access the asylum system, because the other country had not

21   agreed to take those seeking asylum in the United States, or because doing so would have been

22   futile. The result is the effective elimination of asylum at the southern border for all but Mexican

23   nationals. Whatever Defendants’ immigration policy disagreements with Congress, they cannot

24   “rewrite our immigration laws.” East Bay Sanctuary Covenant v. Trump (“East Bay II”), 909 F.3d

25   1219, 1251 (9th Cir. 2018).

26

27

28
                                                       1
                                                                                  Reply in Support of TRO
                                                                                  Case No.: 3:19-cv-04073
          Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 7 of 21



 1       I. PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS 1

 2          A. The Rule Is Inconsistent with 8 U.S.C. § 1158.

 3          The Attorney General may “establish additional limitations and conditions” on asylum, but

 4   they must be “consistent with [§ 1158].” 8 U.S.C. § 1158(b)(2)(C). The Rule in not consistent,

 5   however, with Congress’s careful decisions about when transit through third countries should result

 6   in the categorical denial of asylum. Congress specifically addressed that situation in multiple places.

 7   When it did so, it required an assessment of whether the individual was (1) firmly resettled with

 8   permanent rights, or (2) whether another country had formally agreed to receive those seeking

 9   asylum in the United States and whether asylum seekers would be safe in that country and have

10   access to a fair and functioning asylum system. Congress did not design this careful statutory scheme

11   only to give the Attorney General the ability to eviscerate it and effectively eliminate asylum at the

12   southern border with a transit-based asylum ban whenever it was unable to obtain a formal

13   agreement with a third country. See Air All. Houston v. EPA, 909 F.3d 1049, 1061 (D.C. Cir. 2018)

14   (explaining the “well established” principle that ‘an agency may not circumvent specific statutory

15   limits” just “by relying on separate, general rulemaking authority”).

16          1. The Firm Resettlement Provision.

17          The definition of “firm resettlement” provides that a noncitizen will not be considered firmly

18   resettled, and so will not be categorically barred from asylum, merely for having transited through

19   another country. It states that the bar does not apply where a noncitizen’s “entry into [another]

20   country was a necessary consequence of his or her flight from persecution, . . . he or she remained in

21   that country only as long as was necessary to arrange onward travel, and . . . he or she did not

22   establish significant ties in that country.” 8 C.F.R. § 208.15. 2 In enacting the firm resettlement bar,

23   Congress codified the long-established domestic (and international) understanding of the firm

24   resettlement bar by excluding from its application mere transit through another country—even where

25   1
       As Defendants “recognize,” Opp. 7 n.1, the Ninth Circuit’s decision in East Bay establishes that
     Plaintiffs’ claims are justiciable and fall within the zone of interests, see East Bay II, 909 F.3d 1219,
26   1242-44 (9th Cir. 2018), a decision the Supreme Court did not overturn. See Trump v. East Bay
     Sanctuary Covenant, 139 S.Ct. 782 (2018).
27   2
       The regulatory definition predated mention of firm resettlement in the statute, and Congress did not
     alter that longstanding, well-understood definition when it enacted the firm resettlement bar in the
28   INA. See TRO 8.
                                                       2
                                                                                   Reply in Support of TRO
                                                                                   Case No.: 3:19-cv-04073
          Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 8 of 21



 1   the opportunity to apply for asylum existed but was not taken. Congress thus established that mere

 2   transit through another country, without more, would not be a bar to asylum. The Rule turns

 3   Congress’s position on its head, as it bars asylum precisely where the statute preserves asylum:

 4   where a noncitizen entered another country as a necessary consequence of persecution, stayed only

 5   as long as necessary to arrange for onward travel, and did not establish significant ties.

 6          Moreover, the definition of “firm resettlement” that Congress incorporated into the statute, 8

 7   U.S.C. § 1158(b)(2)(A)(iv), requires an individualized inquiry into the noncitizen’s safety and rights

 8   in the third country. See 8 C.F.R. § 208.15 (requiring the asylum officer or immigration judge to

 9   consider, among other factors, the noncitizen’s access to housing, employment opportunities,

10   education, ability to hold property, and naturalization). The Rule, however, applies regardless of an

11   asylum seeker’s safety or rights in the third country. By dispensing with that inquiry, the Rule is

12   plainly at odds with the purpose behind Congress’s firm resettlement bar—to foreclose access to

13   asylum only where a noncitizen would be safe and secure in another country and afforded

14   meaningful permanent rights. See Matter of B-R-, 26 I&N Dec. 119, 122 (BIA 2013) (explaining that

15   the firm resettlement provision “limit[s] an alien’s ability to claim asylum in the United States when

16   other safe options are available”) (emphasis added).

17          The government contends that the Rule has nothing to do with the firm resettlement

18   provision because they concern different groups of people: those who transited through another

19   country and did not apply for asylum, and those who transited through another country where they

20   had an offer of permanent resettlement. See Opp. 9. But that is merely a description of the result of

21   who is barred from asylum by the Rule and the firm resettlement provision respectively. Clearly both

22   concern the same group of people: those who had passed through a third country. For that group, the

23   Rule adopts a fundamentally different approach than the one chosen by Congress. Congress decided

24   that mere transit without applying for protection would not be a basis for denying asylum, in

25   recognition of the many reasons why migrants may not be able to seek adequate protection in transit

26   countries. The Rule unilaterally reverses that judgment.

27          The government also argues that the Rule and the resettlement bar in fact promote

28   “complementary” aims, as they both “prioritize[] applicants ‘with nowhere else to turn.’” Id.
                                                      3
                                                                                  Reply in Support of TRO
                                                                                  Case No.: 3:19-cv-04073
          Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 9 of 21



 1   (quoting Matter of B-R-, 26 I&N Dec. at 122). But the government omits from its comparison a key

 2   element of the firm resettlement bar: safety. As Matter of B-R- made clear, the firm resettlement bar

 3   “limit[s] an alien’s ability to claim asylum in the United States when other safe options are

 4   available.” 26 I&N Dec. at 122 (emphasis added). Accordingly, the firm resettlement inquiry

 5   specifically accounts for a noncitizen’s safety in the third country. See 8 C.F.R. § 208.15. The Rule

 6   does not. Because the definition of firm resettlement codified by Congress guards against returning

 7   an asylum seeker to harm, and the Rule does not, the two are at cross-purposes, and not

 8   “complementary.” 3

 9          2. The Safe Third Country Provision

10          The Rule is also inconsistent with § 1158(a)(2)(A), which addresses safe third-party

11   agreements. There, Congress provided that asylum could denied if the United States has entered into

12   a formal agreement with a country under which the country agrees to receive certain asylum seekers;

13   the asylum seeker will be safe from persecution; and the asylum seeker will “have access to a full

14   and fair” asylum procedure. Id. Like the firm resettlement provision, a consideration of safety and

15   access to meaningful protection is key to the safe third country provision. That is why Congress

16   required not only that the Attorney General make determinations about freedom from persecution

17   and access to a full and fair asylum procedure, but also that the country formally agree to receive

18   those asylum seekers. The Rule, by contrast, contains none of these safeguards. It forces an asylum

19   seeker to seek asylum abroad even if she will be subject to persecution in the other country; even if

20   that country’s asylum system is corrupt, inaccessible, or insufficiently protective; and even if, as

21   here, that country has refused to sign an agreement with the United States allowing her to seek

22   asylum there. The Rule is a classic end-run around Congress and the safe third country provision.

23   Unable to secure a bilateral safe third country agreement with Mexico or Guatemala, the government

24   has declared that it will simply achieve the same basic effect unilaterally. See East Bay II, 909 F.3d

25   at 1250 (observing that the first asylum ban sought to “do[] indirectly what the Executive cannot do

26
     3
      Defendants also fail to grapple with the UNHCR’s longstanding guidance that asylum should not
27   be refused “solely on the ground that it could be sought from another State.” UNHCR, Note on
     Asylum ¶ 11, U.N. Doc. EC/SCP/12 (Aug. 30, 1979), https://www.unhcr.org/en-
28   us/excom/scip/3ae68cd44/note-asylum.html. See TRO 11-12.
                                                      4
                                                                                  Reply in Support of TRO
                                                                                  Case No.: 3:19-cv-04073
          Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 10 of 21



 1   directly”); see also TRO 9-12. 4

 2           The government strains to avoid any inconsistency between the Rule and § 1158(a)(2)(A) by

 3   emphasizing that the safe third country provision bars applications for asylum but does not speak to

 4   eligibility. See Opp. 12. This Court and the Ninth Circuit have previously rejected the government’s

 5   efforts to artificially bifurcate the right to apply for a benefit from eligibility for that benefit. See

 6   East Bay II, 909 F.3d at 1247-48 (“Although the Rule technically applies to the decision of whether

 7   or not to grant asylum, it is the equivalent of a bar to applying for asylum . . . . The technical

 8   differences between applying for and eligibility for asylum are of no consequence to a refugee when

 9   the bottom line—no possibility of asylum—is the same.”); id. at 1247 (“It is the hollowest of rights

10   that an alien must be allowed to apply for asylum regardless of whether she arrived through a port of

11   entry if another rule makes her categorically ineligible for asylum based on precisely that fact.”);

12   East Bay Sanctuary Covenant v. Trump (“East Bay I”), 349 F. Supp. 3d 838, 857 (N.D. Cal. 2018).

13            The government also implausibly argues that the Rule is not inconsistent with

14   § 1158(a)(2)(A) because it is less harsh and “more tailored” than the safe third country agreement

15   between the United States and Canada. Opp. 12. But the U.S.-Canada agreement is the result of

16   bilateral negotiations, is predicated on a determination of safety from persecution and the availability

17   of full and fair asylum procedures, see § 1158(a)(2)(A), and is subject to important exceptions

18   concerning family reunification, see AR526. The Rule here does not require that there be any

19   bilateral or multilateral negotiations, let alone an agreement, and in no way accounts for safety from

20   persecution, access to full and fair procedures, or an individual’s reasons for preferring to seek

21   asylum in the United States. That the Rule preserves the ability of noncitizens to seek withholding of

22   removal, see Opp. 12, is beside the point. The Rule denies asylum and Congress thought that asylum

23   was “valuable” irrespective of whether withholding or some other form of relief was theoretically

24

25   4
       The government asks the Court to strike Plaintiffs’ citations to U.S. State Department reports. See
     Opp. 20 n.7 (citing TRO 10 n.2, 11). The Court, however, may take judicial notice of them. See, e.g.,
26   Petersen v. Boeing Co., 715 F.3d 276, 281 (9th Cir. 2013); Rusak v. Holder, 734 F.3d 894, 898 (9th
27   Cir. 2013). It may also consider evidence outside the administrative record in support of standing,
     irreparable harm, and the equities. See East Bay Sanctuary Covenant v. Trump (“East Bay III”), 354
28   F. Supp. 3d 1094, 1107-08 (N.D. Cal. 2018).
                                                         5
                                                                                      Reply in Support of TRO
                                                                                      Case No.: 3:19-cv-04073
          Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 11 of 21



 1   available. East Bay I, 349 F. Supp. 3d at 864-65. Indeed, the government unsuccessfully made this

 2   same argument in defense of the first asylum ban because that ban, like this one, denied asylum but

 3   left open other forms of relief. Id.

 4           Finally, the government contends that the safe third country provision and the Rule are

 5   complementary because both prevent “forum-shopping.” Opp. 13. But the Rule is not tailored to

 6   prevent forum-shopping; it forecloses asylum no matter the reason an individual did not seek asylum

 7   in another country. Rather than preventing forum-shopping, the Rule shuts down the asylum system

 8   even for those who have or had no opportunity to seek asylum elsewhere.

 9           3. Congress Allowed Asylum for Those Who Enter Between Ports.

10           The Rule is also inconsistent with 8 U.S.C. § 1158(a)(1), where Congress made clear that

11   noncitizens may apply for asylum “whether or not at a designated port of arrival.” Except for

12   Mexicans, all asylum seekers entering the United States at or between ports of entry at the southern

13   land border necessarily will have transited through at least one other country. The Rule will thus

14   deny asylum to all non-Mexican asylum seekers entering at or between ports along the southern land

15   border, a reality the government does not deny. That extreme result is in obvious conflict with

16   Congress’s clear command that where a noncitizen enters the United States—whether or not at a port

17   of arrival—cannot be a basis for denying asylum, as the Rule renders that guarantee a dead letter for

18   all but Mexican asylum seekers. The government’s only response to this conflict is to repeat its

19   argument that the Rule cannot conflict with § 1158(a)(1) because it “does not bar aliens from

20   applying for asylum,” but “simply makes it so that an alien is not eligible for asylum . . . .” Opp. 14.

21   But again, the application-eligibility distinction is one this Court and the Ninth Circuit have rejected.

22           4. The Government’s Other Arguments Are Unpersuasive.

23           The government’s other more general arguments are likewise unpersuasive. The government

24   asserts that Plaintiffs are arguing that there can never be certain categories of noncitizens for whom

25   asylum is unavailable. See Opp. 14. That is a strawman. Plaintiffs’ position is simply that the

26   government cannot erect categorical bars inconsistent with the asylum statute, not that all categorical

27   bars are necessarily inconsistent with the asylum statute. East Bay I, 349 F. Supp 3d at 857 n.16.

28           The government also claims that because “an alien’s attempts to seek asylum in a third
                                                       6
                                                                                  Reply in Support of TRO
                                                                                  Case No.: 3:19-cv-04073
          Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 12 of 21



 1   country are relevant to the discretionary determination whether to grant him asylum,” the

 2   government may adopt a categorical bar on that same basis. Opp. 8. It unsuccessfully made the same

 3   argument in the first East Bay case in an attempt to justify the asylum ban: that as long as it can take

 4   into account a particular factor in deciding whether to grant asylum as a matter of discretion, it can

 5   deny asylum based on that factor as a categorical matter. See East Bay I, 349 F. Supp. 3d at 858

 6   (“Defendants argue that because the agency is permitted to give manner of entry some weight, . . .

 7   then Defendants could give it conclusive weight.”). But as this Court and the Ninth Circuit

 8   explained, that is not so where the categorical bar is in conflict with the statutory scheme, as

 9   evidenced by Congress’s treatment of the issue. East Bay II, 909 F.3d at 1248 n.13 (rejecting

10   government’s reliance on Lopez v. Davis, 531 U.S. 230 (2001) as “misplaced” because, unlike in that

11   case, Congress had provided “criteria the [agency] could use in applying the statute” and “spoken to

12   the precise issue” involved); id. (noting that “§ 1158 contains several criteria for asylum

13   determinations”); see also East Bay I, 349 F. Supp. 3d at 858. Because Congress has spoken to the

14   issue of third countries and provided criteria for making asylum determinations when a relationship

15   with a third country is at issue—either firm resettlement or a formal agreement affording safety and

16   access to a full and functional asylum system—Defendants are foreclosed from erecting a

17   categorical bar.

18          The government cites Matter of Pula, 19 I&N Dec. 467 (BIA 1987), for the proposition that

19   transit through a third country is an appropriate discretionary factor, but that case certainly does not

20   say it is an appropriate basis on which to categorically deny asylum. Indeed, Matter of Pula does not

21   even clearly support the proposition that mere transit through a third country can be a discretionary

22   factor to consider. Rather, Pula provides that in determining whether asylum should be granted as a

23   matter of discretion, consideration may be given to “whether the alien passed through any other

24   countries . . . , whether orderly refugee procedures were in fact available to help him in any country

25   he passed through, and whether he made any attempts to seek asylum before coming to the United

26   States.” Id. at 473-74 (emphasis added). Pula also provides that factors relevant to the grant or denial

27   of asylum include “the length of time the alien remained in a third country,” “his living conditions,

28   safety, and potential for long-term residency there,” and “whether the alien has relatives legally in
                                                       7
                                                                                   Reply in Support of TRO
                                                                                   Case No.: 3:19-cv-04073
          Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 13 of 21



 1   the United States or other personal ties to this country which motivated him to seek asylum here

 2   rather than elsewhere,” id. at 474, further suggesting the government is mistaken to rely on it for

 3   support that transit alone is a legitimate basis for denying asylum. And the government’s position

 4   that mere transit is an acceptable basis for denying asylum has been squarely rejected by the Ninth

 5   Circuit, which has repeatedly held that it is unreasonable to deny asylum simply because an

 6   individual first transited through another country without applying for asylum there. See TRO 8-9

 7   (collecting cases).

 8          B. The Government Improperly Bypassed Notice and Comment.

 9          The Rule would eliminate much of our asylum system without even giving the public an

10   opportunity to comment on such a fundamental change to our immigration laws. Notably, the

11   government’s arguments would mean that no matter how sweeping their revision of the immigration

12   laws, agencies could always bypass notice and comment, because the government can always assert

13   abstract foreign policy concerns or speculate about a surge. But the Ninth Circuit has been clear that

14   more definite indications of harm are necessary. See California v. Azar, 911 F.3d 558, 575-78 (9th

15   Cir. 2018); East Bay II, 909 F.3d at 1252.

16          Foreign Affairs. The government’s brief repeats the same vague foreign-affairs claims as the

17   Rule itself: that public comment would “disrupt[]” negotiations and undermine the “President’s

18   foreign-policy aims.” Opp. 17-18 (84 Fed. Reg. 33842). The Ninth Circuit has rejected such

19   conclusory assertions. See East Bay II, 909 F.3d at 1252 (not enough to “merely recite that the Rule

20   ‘implicates’ foreign affairs”); TRO 15-16. Even with the benefit of the administrative record, the

21   government still fails to concretely explain “how eliminating notice and comment would assist the

22   United States in its negotiations.” East Bay I, 349 F. Supp. 3d at 862. The government suggests that

23   another recent asylum policy led to an agreement with Mexico. Opp. 18 (citing the Migrant

24   Protection Protocols (“MPP”) policy). But nothing in the administrative record suggests that MPP

25   or, more critically, a lack of public comment, led to that agreement. As the record makes clear, and

26   as the President has repeatedly said, the recent agreement with Mexico resulted from the threat of

27   tariffs, not from MPP, which had been in effect for almost six months before negotiations even

28   began. See AR675; Ana Swanson, Trump Says Mexico Tariffs Worked, N.Y. Times (June 10, 2019).
                                                      8
                                                                                 Reply in Support of TRO
                                                                                 Case No.: 3:19-cv-04073
         Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 14 of 21



 1   At bottom, the government disagrees with the Ninth Circuit, which has repeatedly held that the

 2   foreign affairs exception “applies in the immigration context only when” notice and comment “will

 3   provoke definitely undesirable international consequences.” Compare East Bay II, 909 F.3d at 1252

 4   (alteration omitted, quoting Yassini v. Crosland, 618 F.2d 1356, 1360 n.4 (9th Cir.1980)) with Opp.

 5   19 (asserting “no such showing” is required).

 6          Good Cause. The government likewise fails to establish that good cause exists here. Its only

 7   argument is that a short notice-and-comment period would cause a “short-term influx” or “surge.”

 8   Opp. 15, 16. The government vaguely references its “experience” with surges in response to

 9   announced policy changes, id. at 15, but none of its record cites demonstrate any such experience. 5

10   Indeed, nothing in the record supports the striking notion that large numbers of Central Americans

11   could and would suddenly uproot and rush through Mexico to the border before a final rule could be

12   promulgated. Reasoned agency decisionmaking requires more than such bare speculation. See Azar,

13   911 F.3d at 577 (rejecting good cause assertion that was “unsupported by the administrative

14   record”).

15          The government’s brief barely mentions the newspaper article it relied on in the first East

16   Bay case. Opp. 16 (citing the article once but not discussing it). For good reason: The article is now

17   almost a year old, does not account for subsequent changes at the border, see TRO 17-18, addresses

18   a very different policy. See also East Bay III, 354 F. Supp. 3d at 1115 n.14 (noting government’s

19   argument that such articles contain “layers and layers of hearsay”). Whatever relevance the article

20   may have once had, even the government does not appear to believe it demonstrates that a surge

21   would occur here. This absence of any real evidence is striking given how much opportunity the

22   government has had to find some. If it was correct that temporary delays of new immigration

23   policies caused “short-term influx[es]” of migrants, Opp. 16, one would expect the government to

24   report influxes during previous notice-and-comment periods, or during temporary injunctions of

25
     5
       See, e.g., AR438-48 (describing trends over two years, but not purporting to identify any surge in
26   response to a policy change); AR676 (same). The same is true of the Rule’s assertion that “illegal
     immigration flows fluctuate significantly in response to news events.” Opp. 16. The government’s
27   record cites demonstrate no such thing. See AR540-54 (text of MPP policy); AR664 (statement that
     refugees denied entry at ports may cross in between ports); 682 (no mention of news events or new
28   policies). Defendants’ remaining citations are similarly irrelevant. See AR533-46, 635-37, 676, 698.
                                                      9
                                                                                 Reply in Support of TRO
                                                                                 Case No.: 3:19-cv-04073
         Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 15 of 21



 1   major border policies like the first asylum ban. Yet despite studying migration patterns closely, see

 2   AR 106-07, 119, 208-20, 222-30, the government cannot find any such evidence.

 3          If the government’s offerings here were enough, the good cause exception would no longer

 4   be a “high bar” reserved for “narrow circumstances” where the government can show a “real harm.”

 5   United States v. Valverde, 628 F.3d 1159, 1164-65 (9th Cir. 2010) (quotation marks omitted). In the

 6   immigration context, the government could literally always avoid public comment simply by

 7   speculating that a surge was possible. See Azar, 911 F.3d at 576 (quotation marks omitted) (rejecting

 8   good cause argument on ground that “an exception to the notice requirement would be created that

 9   would swallow the rule”).

10          C. The Rule Is Arbitrary and Capricious Under the APA.

11          The Court need only look to the four corners of the Rule and the administrative record to

12   conclude that the Rule violates the APA’s mandate that agencies engage in reasoned decision-

13   making. 6 The Rule’s findings and the administrative record utterly fail to support the core premises

14   of the Rule. In fact, the record contains a mountain of evidence that migrants face grave dangers in

15   transit countries, whose asylum systems are patently inadequate in multiple ways—critical

16   considerations that the agencies failed to even mention, much less address, in adopting the Rule.

17   These are classic examples of arbitrary action that Congress has instructed courts to enjoin.

18          First, there is simply nothing in the record to support the Rule’s motivating assumptions that

19   transiting third countries without seeking protection indicates a weak asylum claim, or that the

20   enormous class of people subject to the Rule could obtain protection in Mexico or another transit

21   country. The government’s own brief demonstrates the lack of record evidence for the idea that

22   transit “raises questions about the validity” of an asylum claim. Opp. 21. 7 The government does not

23
     6
       Citing City of Los Angeles v. Barr, --- F.3d ---, 2019 WL 3049129 (9th Cir. July 12, 2019), (Opp.
24   20), Defendants suggest that some higher level of deference to the agency is due in this context.
     However, that case makes clear that the Rule is subject to the same standards for arbitrary and
25   capricious review as any other regulation. See id. at *12.
     7
       Defendants’ argument that an individual’s failure to seek asylum in a country could sometimes
26
     indicate that that person does not have a meritorious claim or an urgent need for asylum (Opp. 21-
27   22) (citing Pula, 19 I&N Dec. at 473-74), merely underscores the irrationality of making such
     judgments on a categorical basis. Defendants’ failure to justify the use of an overbroad proxy that
28   extends far beyond its rationales also renders the rule arbitrary and capricious. See Nat’l Min. Ass’n
                                                     10
                                                                                 Reply in Support of TRO
                                                                                 Case No.: 3:19-cv-04073
          Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 16 of 21



 1   even try to cite the record for this core premise. Basing a fundamental change on a factual premise

 2   devoid of any evidence is arbitrary and must be enjoined. See NRDC v. EPA, 966 F.2d 1292, 1305

 3   (9th Cir. 1992) (rule was arbitrary where “nothing in the record support[ed]” its core factual claim).

 4          The Rule’s findings and record also fail to support the Rule’s assumptions about Mexico’s

 5   asylum system. Defendants’ opposition asserts, for instance, that the government concluded that

 6   Mexico “is a signatory to and in compliance with the relevant international instruments governing

 7   consideration of refugee claims.” Opp. 22. However, the Rule concludes only that Mexico and the

 8   countries of Central America “are parties to both the Refugee Convention and the Refugee

 9   Protocol,” 84 Fed Reg. 33839 (emphasis added), which is true of many countries unable to provide

10   full and fair asylum procedures, TRO 11 (noting that Afghanistan, the Democratic Republic of

11   Congo, and Iran are signatories), and makes no findings that Mexico complies with its treaty

12   obligations. 8 In fact, the record shows just the opposite, as explained below. Critically, the Rule does

13   not conclude that Mexico can effectively provide protection for all or even a substantial number of

14   the Central American and other asylum seekers who transit through there. Instead, the Rule

15   concludes only that “Mexico has expanded its capacity to adjudicate asylum claims in recent years,

16   and the number of claims submitted in Mexico has increased.” See 84 Fed. Reg. 33839-40

17   (providing the number of applications received for 2016 to 2019). 9 That observation says nothing

18   about the quality of its asylum system or the dangers faced by those migrants who do not apply for

19   asylum there. The government’s own record citations to support the Rule’s assumptions about access

20   to asylum in Mexico either do not address the capacity of Mexico’s asylum system at all, see

21   AR231-32, 318-433, or flatly contradict the Rule’s main premises. 10

22   v. Babbitt, 172 F.3d 906, 913 (D.C. Cir. 1999) (explaining that, if an agency action applies in a
     sufficiently greater number of cases than its justification, it is overbroad and therefore arbitrary and
23
     capricious).
24
     8
       Assertions in Defendants’ brief cannot substitute for findings lacking in the Rule itself. See Motor
     Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 50 (1983)
25   (explaining that it “is well-established that an agency’s action must be upheld, if at all, on the basis
     articulated by the agency itself” and “counsel’s post hoc rationalizations” rejected).
     9
26     Although the Rule elsewhere conclusorily asserts that Mexico’s protection regime is “robust,” id. at
     33835, the Rule does not elaborate or identify any factual support.
     10
27      See AR286-433 (Médecins Sans Frontières report describing violence against Central American
     migrants in Mexico, including widespread sexual assault, and migrants’ “limited access to protection
28   mechanisms”; explaining that “the non-refoulment principle is systematically violated”); AR533-36
                                                      11
                                                                                  Reply in Support of TRO
                                                                                  Case No.: 3:19-cv-04073
          Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 17 of 21



 1          The Rule strikingly also fails to address the significant evidence in the administrative record

 2   detailing the many barriers to asylum access and widespread violence and other dangers migrants

 3   face in Mexico and Guatemala, including reports that those countries are “repeatedly violating the

 4   non-refoulement principle,” AR708, and that “migrants face acute risks of kidnapping,

 5   disappearance, sexual assault, trafficking, and other grave harms,” AR703; see also n.10. The Rule

 6   fails to even acknowledge this evidence, much less explain why the Rule’s underlying premises

 7   remain justified in light of it. See, e.g., Butte Cty. v. Hogen, 613 F.3d 190, 194 (D.C. Cir. 2010) (“an

 8   agency cannot ignore evidence contradicting its position”); El Rio Health Ctr. v. HHS, 396 F.3d

 9   1265, 1278 (D.C. Cir. 2005) (striking down rule where agency “failed adequately to address relevant

10   evidence before it”). In short, the Rule does not grapple with the critical considerations raised by the

11   Departments’ own administrative record that are relevant to determining whether a third country is

12   capable of effectively processing those asylum applications, whether individuals are free from the

13   risk of persecution and danger there, whether the asylum system would recognize the person’s

14   claims for protection, and whether the individual can safely await a decision on her claims. The

15   failure to consider those critical considerations is arbitrary and capricious. See TRO 19-20.

16          Second, Defendants have no meaningful response to Plaintiffs’ argument that the Rule is also

17   irrational in that, despite stating that an aim of the Rule is to preserve the system for meritorious

18   claims, it allows asylum only for those who are denied protection elsewhere. The Rule fails to

19
     (UNHCR fact sheet detailing Mexico’s inadequate asylum system, including “lack of information to
20   access the asylum procedure,” the “absence of proper protection screening protocols,” “the lack of a
     systematic implementation of existing best interest determination procedures for unaccompanied
21   children,” and the necessity of taking “dangerous routes to reach [asylum] offices” where “[w]omen
     and girls in particular are at risk of sexual and gender-based violence”); AR638-57 (UNHCR report
22
     expressing concerns “regarding the rise in crimes and the increased risk towards migrants throughout
23   the country,” including “disappearances of migrants” and violence against women; concluding that
     “migrants who transit through Mexico put their lives at serious risk”; identifying Mexico’s “lack of
24   adequate measures to identify, assist and protect asylum-seeking and refugee children”); AR702-66
     (Human Rights First report explaining that “migrants face acute risks of kidnapping, disappearance,
25   sexual assault, trafficking, and other grave harms in Mexico,” including on account of protected
     grounds, and raising concern about Mexico’s “untenable 30-day filing deadline” for asylum);
26
     AR704-27 (Amnesty International report detailing how the Mexican “government is routinely failing
27   in its obligations under international law to protect those who are in need of international protection,
     as well as repeatedly violating the non-refoulement principle”); AR756-59 (news article detailing
28   high rates of violence and crimes committed with impunity against LGBT individuals in Mexico).
                                                      12
                                                                                   Reply in Support of TRO
                                                                                   Case No.: 3:19-cv-04073
          Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 18 of 21



 1   contend with whether a previous denial could mean that such individuals have weaker claims than

 2   other asylum seekers who, for various reasons, never had their claims considered.

 3          Finally, the Rule’s failure to acknowledge, much less consider, the unique needs of

 4   unaccompanied children is arbitrary and capricious. Defendants point only to the Rule’s conclusion

 5   that it was not required by statute to exempt unaccompanied children. Even assuming that were a

 6   correct interpretation of the government’s obligations under the Trafficking Victims Protection and

 7   Reauthorization Act, Defendants’ argument misses the point. Defendants failed to consider whether

 8   unaccompanied children should be exempted from the Rule for the same reasons that Congress has

 9   carved them out of other asylum bars that implicate their unique challenges in accessing protections:

10   the safe third country provision and one-year deadline, see 8 U.S.C. § 1158(a)(2)(E). Additionally,

11   and critically, the agency has failed to consider that the Rule eviscerates an unaccompanied child’s

12   right to a non-adversarial proceeding in the first instance. See TRO 20. Whether it is a violation of

13   the statute or not, it is arbitrary and capricious for the agency to ignore that the Rule has the effect of

14   unraveling Congress’s carefully considered protections for vulnerable children. See TRO 20-21.

15      II. THE BALANCE OF THE EQUITIES SHARPLY FAVORS PLAINTIFFS

16          The government fails to identify imminent, irreparable injury from maintaining the long-

17   standing status quo. Indeed, there has never been a time since Congress enacted the Refugee Act in

18   1980 that mere transit through a third country barred one from seeking asylum in the U.S. Although

19   the public has an interest in the “efficient administration of the immigration laws at the border,” it

20   possesses a greater interest in ensuring that those very same laws are “not imperiled by executive

21   fiat.” East Bay II, 909 F.3d at 1255 (citing Maryland v. King, 567 U.S. 1301, 1301 (2012)). As this

22   Court has held, the executive’s interest in deterring asylum seekers “on a basis that Congress did not

23   authorize carries drastically less weight, if any.” East Bay I, 349 F. Supp. 3d at 866.

24          And the harm to the public interest is already underway. Asylum Officers are conducting

25   threshold screening interviews pursuant to the Rule and prioritizing cases subject to the Rule. See

26   Hamed Aleaziz, US Asylum Officers Have Been Told to Quickly Process Immigrants Subject to

27   Trump’s Ban, Buzzfeed (July 19, 2019), https://www.buzzfeednews.com/article/hamedaleaziz/us-

28   asylum-officers-process-immigrants-trump. Those asylum seekers who are unable to satisfy the
                                                       13
                                                                                    Reply in Support of TRO
                                                                                    Case No.: 3:19-cv-04073
          Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 19 of 21



 1   higher threshold standard for withholding and CAT are at imminent risk of wrongful removal, and

 2   the government has refused to assure the Court that removals will not occur during this litigation.

 3   The government is also wrong that withholding and CAT relief are adequate substitutes. Opp. 23.

 4   There is an extremely high bar to obtain those forms of relief. And, as this Court noted in response

 5   to the same argument in the original East Bay case, the right to apply for asylum is important for

 6   many other reasons besides the lower burden of proof, including the fact that asylum confers

 7   “additional important benefits,” such as family reunification and a path to citizenship. East Bay I,

 8   349 F. Supp. 3d at 864-65. These injuries are not simply “harm to third parties,” Opp. 23, but

 9   constitute harm to the public interest. The public interest is disserved when the “logical

10   consequence” of the Rule is that some individuals will be denied protection even if they have

11   “meritorious asylum claims,” and returned to the country of persecution. See East Bay III, 354 F.

12   Supp. 3d at 1117 (considering “the public’s interest in ensuring that we do not deliver aliens into the

13   hands of their persecutors.”) (quoting Leiva-Perez v. Holder, 640 F.3d 962, 971 (9th Cir. 2011) (per

14   curiam)).

15          The harms to Plaintiffs are not mere “speculations,” Opp. 23, but are already occurring.

16   Plaintiffs must immediately train staff on the Rule, create and disseminate resources and advice to

17   asylum-seekers and volunteer lawyers on the Rule’s requirements, and shift resources away from

18   core missions and activities to deal with the new legal landscape imposed by the Rule. See Pinheiro

19   Decl. ¶¶ 12-20; Sharp Decl. ¶¶ 9-15; Smith Decl. ¶¶ 14-20; Manning Decl. ¶¶ 16-22. The

20   government incorrectly asserts that Plaintiffs’ loss of an opportunity to comment on the rule is “not

21   sufficient.” Opp. 24. Plaintiffs’ right to provide advance input cannot be divorced from this ongoing

22   interference with their concrete interests, and as such, constitutes irreparable harm. See East Bay I,

23   349 F. Supp. 3d at 865; see also East Bay II, 909 F.3d at 1243 n.8. The procedural harms that

24   Plaintiffs suffer prior to a resolution of the merits “would not be susceptible to remedy.” East Bay I,

25   349 F. Supp. 3d at 865 (quoting California v. Health & Human Servs., 281 F. Supp. 3d 806, 830

26   (N.D. Cal. 2017)). Finally, the Ninth Circuit has rejected the government’s repeated assertion that an

27   injunction should not issue in the immigration area because immigration involves important

28   executive interests. “‘[C]laims that [the Government] has suffered an institutional injury by erosion
                                                     14
                                                                                  Reply in Support of TRO
                                                                                  Case No.: 3:19-cv-04073
          Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 20 of 21



 1   of the separation of powers’ do not alone amount to an injury that is ‘irreparable,’ because the

 2   Government may ‘pursue and vindicate its interests in the full course of this litigation.’” East Bay II,

 3   909 F.3d at 1254 (quoting Washington v. Trump, 847 F.3d 1151, 1168 (9th Cir. 2017)).

 4        III. NATIONWIDE RELIEF IS APPROPRIATE

 5          Like it did in the first East Bay case, the government argues that the Court cannot enjoin its

 6   new asylum ban in full but again has failed to explain how such an injunction could be fashioned.

 7   Opp. 24-25. 11 Every Court to consider those arguments last time rejected them, including the

 8   Supreme Court. See Trump v. East Bay Sanctuary Covenant, 139 S. Ct. 782 (2018) (denying a

 9   partial stay despite the government’s near-identical arguments against nationwide injunction). As

10   the Ninth Circuit made clear in that case, nationwide relief “is commonplace in APA cases,

11   promotes uniformity in immigration enforcement, and is necessary to provide the plaintiffs here with

12   complete redress.” East Bay II, 909 F.3d at 1255 (quotation marks omitted). Indeed, as this Court

13   noted, the Ninth Circuit has an “uncontroverted line of precedent” approving of “nationwide

14   injunctions in th[e immigration] context.” East Bay III, 354 F. Supp. 3d at 1120 (quotation marks

15   omitted); see, e.g., Regents of the Univ. of California v. U.S. Dep’t of Homeland Sec., 908 F.3d 476,

16   511 (9th Cir. 2018). Just as before, the government has “‘fail[ed] to explain how the district court

17   could have crafted a narrower [remedy]’ that would have provided complete relief to the

18   Organizations.” East Bay II, 909 F.3d at 1256. As this Court explained, “the Organizations do not

19   operate in a fashion that permits neat geographic boundaries,” and their harms are not limited to their

20   “current clients.” East Bay III, 354 F. Supp. 3d at 1120-21.

21                                               CONCLUSION

22          For the foregoing reasons, Plaintiffs’ motion should be granted.

23

24

25

26   11
       The government also asserts that to the extent Plaintiffs challenge the Rule “as applied to
     expedited removals, the Court ‘lacks the authority’ to issue any such relief.” Opp. 24. But even if
27   that were correct, the Court could, as it did in the first East Bay case, enjoin the Rule’s substantive
     asylum eligibility bar, but not the portion of the Rule amending expedited removal or credible fear
28   proceedings. See East Bay III, 354 F. Supp. 3d at 1118-19.
                                                      15
                                                                                   Reply in Support of TRO
                                                                                   Case No.: 3:19-cv-04073
        Case 3:19-cv-04073-JST Document 31 Filed 07/21/19 Page 21 of 21



 1

 2   Dated: July 21, 2019                           Respectfully submitted,

 3                                                  /s/ Lee Gelernt
     Katrina Eiland (SBN 275701)                    Lee Gelernt*
 4   Cody Wofsy (SBN 294179)                        Omar Jadwat*
     Spencer Amdur (SBN 320069)                     Anand Balakrishnan*
 5   Julie Veroff (SBN 310161)                      AMERICAN CIVIL LIBERTIES UNION
     AMERICAN CIVIL LIBERTIES UNION                 FOUNDATION
 6   FOUNDATION                                     IMMIGRANTS’ RIGHTS PROJECT
     IMMIGRANTS’ RIGHTS PROJECT                     125 Broad St., 18th Floor
 7   39 Drumm Street                                New York, NY 10004
     San Francisco, CA 94111                        T: (212) 549-2660
 8   T: (415) 343-1198                              F: (212) 549-2654
     F: (415) 395-0950                              lgelernt@aclu.org
 9   keiland@aclu.org                               ojadwat@aclu.org
     cwofsy@aclu.org                                abalakrishnan@aclu.org
10   samdur@aclu.org
     jveroff@aclu.org
11                                                  Christine P. Sun (SBN 218701)
     Melissa Crow**                                 Vasudha Talla (SBN 316219)
12   SOUTHERN POVERTY LAW CENTER                    Angélica Salceda (SBN 296152)
     1101 17th Street, NW Suite 705                 AMERICAN CIVIL LIBERTIES UNION OF
13   Washington, D.C. 20036                         NORTHERN CALIFORNIA, INC.
     T: (202) 355-4471                              39 Drumm Street
14   F: (404) 221-5857                              San Francisco, CA 94111
     melissa.crow@splcenter.org                     T: (415) 621-2493
15                                                  F: (415) 255-8437
     Mary Bauer**                                   csun@aclunc.org
16   SOUTHERN POVERTY LAW CENTER                    vtalla@aclunc.org
     1000 Preston Avenue                            asalceda@aclunc.org
17   Charlottesville, VA 22903
     T: (470) 606-9307
18   F: (404) 221-5857
     mary.bauer@splcenter.org                       Baher Azmy**
19                                                  Angelo Guisado**
     Attorneys for Plaintiffs                       Ghita Schwarz**
20                                                  CENTER FOR CONSTITUTIONAL RIGHTS
                                                    666 Broadway, 7th Floor
21   *Admitted Pro hac vice                         New York, NY 10012
     ** Pro hac vice application forthcoming        Telephone: (212) 614-6464
22                                                  Facsimile: (212) 614-6499
                                                    bazmy@ccrjustice.org
23                                                  aguisado@ccrjustice.org
                                                    gschwarz@ccrjustice.org
24

25

26

27

28
                                               16
                                                                          Reply in Support of TRO
                                                                          Case No.: 3:19-cv-04073
